Exhibit 10.7

November 24, 2010




Michael P. Oliver
San Diego, California 92127


 
Dear Michael:
 
I am pleased to offer you a position with SpectraScience, Inc. (the “Company”),
as its Chief Executive Officer. If you decide to join us, you will receive an
annual salary of $225,000, which will be paid weekly in accordance with the
Company’s normal payroll procedures. In addition you will be paid cash bonuses
of $25,000 upon the signing of a distribution agreement between the Company and
[a distribution agreement with a large strategic partner], and an additional
$50,000 upon the signing of a distribution agreement between the Company and [a
distribution agreement with a large strategic partner] for the EMEA market. As
an employee, you will also be eligible to receive certain employee benefits as
described in the SpectraScience, Inc. Employee Handbook. As an additional
benefit, the Company will pay your family’s health insurance premiums. You
should note that the Company may modify job titles, salaries and benefits from
time to time as it deems necessary.
 
In addition, if you decide to join the Company, it will be recommended at the
first meeting of the Company’s Board of Directors following your start date that
the Company grant you an option to purchase 3,300,000 shares of the Company’s
Common Stock at a price per share equal to the fair market value per share of
the Common Stock on the date of grant, as determined by the Company’s Board of
Directors. 25% of the shares subject to the option shall vest 12 months after
the date your vesting begins subject to your continuing employment with the
Company, and no shares shall vest before such date. The remaining shares shall
vest monthly over the next 36 months in equal monthly amounts subject to your
continuing employment with the Company. This option grant shall be subject to
the terms and conditions of the SpectraScience, Inc. Amended 2001 Stock Plan,
including vesting requirements. This is subject to approval by the Board of
Directors. No right to any stock is earned or accrued until such time that
vesting occurs, nor does the grant confer any right to continue vesting or
employment.
 
The Company is excited about your joining and looks forward to a beneficial and
productive relationship. Nevertheless, you should be aware that your employment
with the Company is for no specified period and constitutes at-will employment.
As a result, you are free to resign at any time, for any reason or for no
reason. Similarly, the Company is free to conclude its employment relationship
with you at any time, with or without cause, and with or without notice. We
request that, in the event of resignation, you give the Company at least two
weeks notice.
 
The Company reserves the right to conduct background investigations and/or
reference checks on all of its potential employees. Your job offer, therefore,
is contingent upon a clearance of such a background investigation and/or
reference check, if any.
 
For purposes of federal immigration law, you will be required to provide to the
Company documentary evidence of your identity and eligibility for employment in
the United States. Such documentation must be provided to us within three (3)
business days of your date of hire, or our employment relationship with you may
be terminated.
 
We also ask that, if you have not already done so, you disclose to the Company
any and all agreements relating to your prior employment that may affect your
eligibility to be employed by the Company or limit the manner in which you may
be employed. It is the Company’s understanding that any such agreements will not
prevent you from performing the duties of your position and you represent that
such is the case. Moreover, you agree that, during the term of your employment
with the Company, you will not engage in any other employment, occupation,
consulting or other business activity directly related to the business in which
the Company is now involved or becomes involved during the term of your
employment, nor will you engage in any other activities that conflict with your
obligations to the Company. Similarly, you agree not to bring any third party
confidential information to the Company, including that of your former employer,
and that in performing your duties for the Company you will not in any way
utilize any such information.
 
 
 

--------------------------------------------------------------------------------

 
Exhibit 10.7
 
As a Company employee, you will be expected to abide by the Company’s rules and
standards. Specifically, you will be required to sign an acknowledgment that you
have read and that you understand the Company’s rules of conduct, which are
included in the Employee Handbook, a copy of which is included with this offer
letter.
 
To accept the Company’s offer, please sign and date this letter in the space
provided below. A duplicate original is enclosed for your records. If you accept
our offer, your first day of employment will be November 29, 2010. This letter,
along with any agreements relating to proprietary rights between you and the
Company, set forth the terms of your employment with the Company and supersede
any prior representations or agreements including, but not limited to, any
representations made during your recruitment, interviews or pre-employment
negotiations, whether written or oral. This letter, including, but not limited
to, its at-will employment provision, may not be modified or amended except by a
written agreement signed by the Chairman of the Company and you. This offer of
employment will terminate if it is not accepted, signed and returned by November
29, 2010.
 
We look forward to your favorable reply and to working with you
at SpectraScience, Inc.
 
 

 Sincerely,


/s/ Mark McWilliams                      .
Mark McWilliams
Chairman

 
 
Agreed to and accepted:
 
Signature: /s/ Michael P. Oliver                      .
 
Printed Name: Michael P. Oliver
 
Date: November 24, 2010
 


 



